DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/858,977, filed 04/27/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 08/20/2022, has been entered.  Claims 1-2, 4, 6-11, 13, and 15-20 are pending in this application. 
Election/Restrictions
Applicant's election with traverse of Species C, drawn to alternating tabs which have increasing or decreasing space intervals, in the reply filed on 03/02/2022 is acknowledged.  The traversal is on the ground(s) that claims 1-20 at least share special technical features in generic claims 1, 2, and 11, and that all the Species are drawn to electrode plates and classified in H01M4/667.  This is not found persuasive because the tab arrangement of individual species is mutually exclusive and require a non-overlapping, burdensome search requiring different search strategies (i.e. alternating vs. overlapping tabs). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 4, 6-11, 13, and 15-20 have been fully considered in examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 110828775 A) (refer to enclosed translations for citations).
Regarding claim 1,

    PNG
    media_image1.png
    307
    414
    media_image1.png
    Greyscale

Wang teaches an electrode plate [047] comprising:
a composite current collector (Fig. 2; [094]) comprising a first metal layer (annotated Fig. 5, 5, “first metal layer”; [094]);
a second metal layer (annotated Fig. 5, 5, “second metal layer”; [094]);
and an insulation layer sandwiched between the first metal layer and the second metal layer (Fig. 5, 3; [094]);
a first electrode tab disposed on an edge of the first metal layer and extending beyond the insulation layer (annotated Fig. 5, 5, “first electrode tab”; [094]);
a second electrode tab disposed on an edge of the second metal layer and extending beyond the insulation layer (annotated Fig. 5, 5, “second electrode tab”; [094]);
and the first electrode tab and the second electrode tab extending from a same side (Fig. 5, 1; [094]);
wherein the first metal layer is disposed between the first electrode tab and the insulation layer in a thickness direction of the electrode plate (annotated Fig. 5, “first electrode tab”, “first metal layer”, “insulation layer”), and the second metal layer is disposed between the second electrode tab and the insulation layer in the thickness direction of the electrode plate (annotated Fig. 5, “second electrode tab”, “second metal layer”, “insulation layer”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 110828775 A) as applied to claim 1 above, and further in view of Cao (WO 2020015362 A1) (refer to enclosed translations for citations).
Regarding claim 2,
Wang teaches the electrode plate of claim 1, comprising a first electrode tab and second electrode tab arranged at an interval in a length direction of the electrode plate (Fig. 2, 1; [094]), but fails to teach a plurality of the first and second electrode tabs.  Cao teaches a plurality electrode tabs (Fig. 2, 120) as multiple tabs have higher energy density and production efficiency [004].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the electrode plate taught by Wang with the plurality of electrode tabs taught by Cao in order to increase energy density and production efficiency.
Regarding claim 6,
Modified Wang teaches the electrode plate of claim 4, wherein a distance between adjacent two of the plurality of first electrode tabs increases or decreases along the length direction of the electrode plate (Cao, Fig. 2, S1, S2; [032]), and a distance between adjacent two of the plurality of second electrode tabs correspondingly increases or decreases along the length direction of the electrode plate (Cao, Fig. 2, S1, S2; [032]).
Regarding claim 7,
Modified Wang teaches the electrode plate of claim 1, wherein Cao teaches that in a length direction of the electrode plate (Fig. 2, D1), the electrode plate comprises a head portion (Fig. 2, B1 to 1222), a middle portion (Fig. 2, between 1222 to 1212), and tail portion (Fig. 2, 1212 to B2) connected in order, the first electrode tab is disposed on one of a head portion (Fig. 2, 1223), a middle portion (Fig. 2, 1221), and a tail portion (Fig. 2, 1211) of the first metal layer (as described above in claim 1) and the second electrode tab corresponds to the first electrode tab to be disposed on one of a head portion (Fig. 2, 1223), a middle portion (Fig. 2, 1221), and a tail portion (Fig. 2, 1211) of the second metal layer (as described above in claim 1).
Regarding claim 8,

    PNG
    media_image2.png
    535
    861
    media_image2.png
    Greyscale


Modified Wang teaches the electrode plate of claim 7 (as described above in claim 7), further comprising a first end face adjacent to the head portion (Cao, annotated Fig. 2, “first end face”) and a second end face adjacent to the tail portion (Cao, annotated Fig. 2, “second end face”), wherein when the first electrode tab and the second electrode tab (Wang, Fig. 2, 1) are both on the head portion of the electrode plate (see elements of claim 7), in the length direction of the electrode plate (Cao, Fig. 2, D1), a distance between the first end face and each of the first electrode tab and the second electrode tab (Cao, annotated Fig. 2, B1) is less than 1/5 of a length of the electrode plate (Cao, annotated Fig. 2, B1 vs. total length of 100), wherein when the first electrode tab and the second electrode tab are both on the tail portion of the electrode plate (see elements of claim 7), in the length direction of the electrode plate (Cao, Fig. 2, D1), a distance between the second face and each of the second electrode tab and the second electrode tab is less than 1/5 of a length of the electrode plate (Cao, annotated Fig. 2, B1 vs. total length of 100). Examiner notes that while B1 and B2 are not to scale, it seems that they are substantially smaller than 1/5 the length of the electrode plate, and absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to use a distance between the end faces and each nearby electrode tab that is less than 1/5 the length of the electrode plate.
Regarding claim 9,
Modified Wang teaches the electrode plate of claim 1 (as described above in claim 1), wherein the insulation layer (Cao, Fig. 1, 13; [005]) extends beyond the first metal layer (Wang, Fig. 2, 5) and the second metal layer (Wang, Fig. 2, 5) in a width direction of the electrode plate, and the electrode plate further comprises an insulating sheet disposed on each of a side of the first electrode tab and a side of the second electrode tab away from the insulation layer (Cao, Fig. 1, 12; [005]).
Regarding claim 10,
Modified Wang teaches the electrode plate of claim 1 (as described above in claim 1), further comprising an active material layer disposed on each of the first metal layer and the second metal layer (Cao, Fig. 11, 310; [0136]), and covering a portion of the first electrode tab on the first metal layer and a portion of the second electrode tab on the second metal layer (Cao, Fig. 11, 320, 310; [0137]).  While Cao does not specifically disclose that the active material layer covers a portion of the electrode tabs, it is the examiners opinion that, being a coated layer, it is necessary for the active material to partially cover the tab in order for the tab to function properly and for electricity to flow.
Regarding claim 11,
Modified Wang teaches a battery cell [047], comprising a first electrode plate [047], a second electrode plate [047], and a separator between the first electrode plate and the second electrode plate [047], wherein the first electrode plate comprises: a composite current collector comprising a first metal layer (Annotated Fig. 5, 5, “first metal layer”; [094]), a second metal layer (Annotated Fig. 5, 5, “second metal layer”; [094]), and an insulation layer sandwiched between the first metal layer and the second metal layer (Fig. 5, 3; [094]); a first electrode tab disposed on an edge of the first metal layer and extending beyond the insulation layer (Annotated Fig. 5, 1, “first electrode tab”; [094]); and a second electrode tab disposed on an edge of the second metal layer and extending beyond the insulation layer (Annotated Fig. 5, 1, “first electrode tab”; [094]); and the first electrode tab and the second electrode tab extending from a same side (Fig. 5, 1); wherein the first electrode tab is electrically connected to the second electrode tab [089]; it is the examiner’s position that the electrode tabs, while through indirect means, are electrically connected as described in paragraph 094 and through the composite portion 4; and wherein the first metal layer is disposed between the first electrode tab and the insulation layer in a thickness direction of the electrode plate (annotated Fig. 5, wherein the first metal layer is between the first electrode tab and the insulation layer), and the second metal layer is disposed between the second electrode tab and the insulation layer in the thickness direction of the electrode plate (annotated Fig. 5, wherein the second metal layer is between the second electrode tab and the insulation layer).
Regarding claim 13,
Modified Wang teaches the battery cell of claim 11 (as described above in claim 11), wherein the electrode plate further comprises a plurality of the first electrode tabs and a plurality of the second electrode tabs respectively arranged at intervals along the electrode plate (see elements of claim 2 as described above).
Regarding claim 15,
Modified Wang teaches the battery cell of claim 13 (see elements of claim 13 as described above), wherein a distance between adjacent two of the plurality of first electrode tabs increases or decreases along the electrode plate (see elements of claim 3 as described above), and a distance between adjacent two of the plurality of second electrode tabs correspondingly increases or decreases along the electrode plate (see elements of claim 3 as described above).
Regarding claim 16,
Modified Wang teaches the battery cell of claim 11 (see elements of claim 11 as described above), wherein in a length direction of the electrode plate, the electrode plate comprises a head portion, a middle portion, and tail portion connected in order (see elements of claim 7 as described above), the first electrode tab is disposed on one of a head portion, a middle portion, and a tail portion of the first metal layer, and the second electrode tab is disposed on one of a head portion, a middle portion, and a tail portion of the second metal layer (see elements of claim 7 as described above).
Regarding claim 17,
Wang teaches the battery cell of claim 16 (see elements of claim 16 as described above), wherein the electrode plate further comprises a first end face adjacent to the head portion and a second end face adjacent to the tail portion (see elements of claim 8 as described above), wherein when the first electrode tab and the second electrode tab are both on the head portion of the electrode plate, in the length direction of the electrode plate, a distance between the first end face and each of the first electrode tab and the second electrode tab is less than 1/5 of a length of the electrode plate, wherein when the first electrode tab and the second electrode tab are both on the tail portion of the electrode plate, in the length direction of the electrode plate, a distance between the second face and each of the second electrode tab and the second electrode tab is less than 1/5 of a length of the electrode plate (see elements of claim 8 as described above).
Regarding claim 18,
Wang teaches the battery cell of claim 11 (see elements of claim 11 as described above), wherein the insulation layer extends beyond the first metal layer and the second metal layer in a width direction of the electrode plate (see elements of claim 9 as described above), and the electrode plate further comprises an insulating sheet disposed on each of a side of the first electrode tab and a side of the second electrode tab away from the insulation layer (see elements of claim 9 as described above).
Regarding claim 19,
Modified Wang teaches the battery cell of claim 11 (see elements of claim 11 as described above), wherein the first electrode tab is attached to a surface of the first metal layer (Wang, Fig. 2, 1, 5; [094]), and the second electrode tab is attached to a surface of the second metal layer (Wang, Fig. 2, 1, 5; [094]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Cao (CN 108604660 A) and Niedlich (DE 202016008533 U1) (refer to enclosed translations for citations).
Regarding claim 4,
Modified Wang teaches the electrode plate of claim 2 (see elements of claim 2 as described above), wherein in a thickness direction of the electrode plate, projections of the electrode tabs are overlapping (Wang, Fig. 2, 1), but fails to teach the plurality of electrode tabs are alternate.  Niedlich teaches in a thickness direction of the electrode plate, projections of the plurality of first electrode tabs and the plurality of second electrode tabs are alternate (Fig. 1, 13, 23), and that using an alternating sequence of electrode tabs in the stacking direction improves manufacturing and makes repair easier, due to increased spacing between specific parts.  Accordingly, such an improvement would be seen in an alternating sequence of tabs in the width direction.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the electrochemical device taught by Wang with the structure of Niedlich in which the projections of the plurality of first and second electrode tabs are alternate in order to improve the method of manufacturing and make repair easier.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Park (CN 108604660 A) and Cao (WO 2020015362 A1) (refer to enclosed translations for citations).
Regarding claim 20,
Modified Wang teaches an electrochemical device (see elements of claim 19 as described above), comprising a battery cell comprising a first electrode plate, a second electrode plate, and a separator between the first electrode plate and the second electrode plate (see elements of claim 1 as described above), wherein the first electrode plate comprises: a composite current collector comprising a first metal layer, a second metal layer, and an insulation layer sandwiched between the first metal layer and the second metal layer; a first electrode tab disposed on an edge of the first metal layer and extending beyond the insulation layer; and a second electrode tab disposed on an edge of the second metal layer and extending beyond the insulation layer, and first electrode tab and the second electrode tab extending from a same side (see elements of claim 1 as described above), and wherein the first metal layer is disposed between the first electrode tab and the insulation layer in a thickness direction of the electrode plate (annotated Fig. 5, wherein the first metal layer is between the first electrode tab and the insulation layer), and the second metal layer is disposed between the second electrode tab and the insulation layer in the thickness direction of the electrode plate (annotated Fig. 5, wherein the second metal layer is between the second electrode tab and the insulation layer), but fails to teach such an electrochemical device integrated with an adapter plate.  Park teaches wherein the first electrode tab and the second electrode tab are stacked to form a multi-tab structure (Fig. 6, 210a), and the multi-tab structure is electrically connected to the adapter plate (Fig. 6, 211) to “minimize the length of the electrode contact to improve the energy density of the battery”.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the electrochemical device taught by Wang with the multi-tab structure and adapter plate as taught by Park in order to minimize the length of the electrode contact to improve the energy density of the battery.
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the first/second metal layer is not in between the insulation layer and the first/second electrode tab.  However, referencing annotated Fig. 5, this is not persuasive, because the first and second metal layer in this figure are within in between their respective electrode tab and the insulation layer.
Applicant argues that all other claims should be allowable based off an allowable claim 1 and 11, however, this is not persuasive as the rejection of claim 1 and 11 has been sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728